***    NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***




                                                                Electronically Filed
                                                                Supreme Court
                                                                SCAP-13-0000765
                                                                06-APR-2016
                                                                07:45 AM



                              SCAP-13-0000765

             IN THE SUPREME COURT OF THE STATE OF HAWAII


               THE SIERRA CLUB and SENATOR CLAYTON HEE,
                  Petitioners/Appellants-Appellants,

                                      vs.

CASTLE & COOKE HOMES HAWAII INC.; THE LAND USE COMMISSION OF THE
     STATE OF HAWAII; OFFICE OF PLANNING, STATE OF HAWAII;
             DEPARTMENT OF PLANNING AND PERMITTING,
                Respondents/Appellees-Appellees.


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                (CAAP-13-0000765; CIV. NO. 12-1-1999)

                        MEMORANDUM OPINION
 (By: Recktenwald, C.J., Nakayama, and McKenna, JJ., and Circuit
         Judge Browning, in place of Acoba, J., recused;
                   and Pollack, J., dissenting)

I.    Introduction

      In this appeal, Appellants Sierra Club and Senator Clayton

Hee oppose the Land Use Commission’s (“LUC”) reclassification of

approximately 767.649 acres of Appellee Castle & Cooke Homes

Hawaii, Inc.’s (“Castle & Cooke”) land from the state

agricultural land use district to the state urban land use

district.    The land is slated for development of Castle &
                                       1
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


Cooke’s Koa Ridge Makai and Waiawa projects.           Appellants sought

review of the LUC’s decision by the Circuit Court of the First

Circuit (“circuit court”),1 which dismissed their appeal.

      Appellants raise the following points of error:

                 1. The trial court erred by refusing to uphold the
           requirements of Article XI, Section 3, of the Hawaii State
           Constitution.
                 2. The decision of the State Court to uphold the
           Findings of Fact, Conclusions of Law and Decision and Order
           of the Land Use Commission is in violation of Act 183, HRS
           §[§] 205[-]41-52.
                 3. The decision of the State Court to uphold the
           Findings of Fact, Conclusions of Law and Decision and Order
           of the Land Use [C]omission is in violation of HAR § 15-15-
           77.

Although there are three points of error, Appellants essentially

make two points.     First, they argue that the LUC should be

required to “stay” the reclassification of the potentially

important agricultural land at issue pending formal designation

of Important Agricultural Lands (“IALs”) in each county,2

pursuant to the intent behind Article XI, Section 3 of the

Hawaii Constitution, as implemented by Act 183 (points of error

one and two).    Second, they argue that the circuit court should

have ruled that the LUC improperly weighed the evidence

supporting its findings that the reclassification (1) would not

substantially impair agricultural production, and (2) was

1
      The Honorable Rhonda A. Nishimura presided.
2
      Act 183 directed the counties to formally identify IALs, then submit
IAL land maps to the county councils for decision-making. The county
councils then transmit the maps to the LUC, which then finally designates
IALs. See Hawaii Revised Statutes (“HRS”) §§ 205-47(a), (e), -48, and -
49(a)(Supp. 2005). To date, formal IAL designation has not been completed.
See Sierra Club v. D.R. Horton-Schuler Homes, 2015 WL 9306955, *14 (2015);
see also http://mapoahuagland.com/about/faq (last visited Apr. 5, 2016).

                                      2
***     NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


reasonably necessary for urban growth, pursuant to Hawaii

Administrative Rules (“HAR”) § 15-15-77(b)(6) (effective 2000-

2013) (point of error three).          HAR § 15-15-77(b)(6) requires the

LUC to “specifically consider” the following when reclassifying

agricultural land:

             Lands in intensive agricultural use for two years prior to
             date of filing of a petition or lands with a high capacity
             for intensive agricultural use shall not be taken out of
             the agricultural district unless the commissions finds
             either that the action:
             (A) Will not substantially impair actual or potential
             agricultural production in the vicinity of the subject
             property or in the county or State; or
             (B) Is reasonably necessary for urban growth.

      We affirm the circuit court’s decision and order, which

affirmed the LUC’s decision and order, and which dismissed

Appellants’ appeal.        This court has already recently held that,

pursuant to Save Sunset Beach Coalition v. City & County of

Honolulu, 102 Hawaii 465, 476, 78 P.3d 1, 12 (2003), Article XI,

Section 3, standing alone, is not self-executing, and its

constitutional history as well as the legislative history of Act

183 do not reveal an intent to require the LUC to delay

reclassifying agricultural land pending formal designation of

IALs.     See Sierra Club, 2015 WL 9306955, *1.          Therefore, this

opinion does not further address Appellants’ first and second

points of error; rather, this opinion focuses on Appellants’

third point of error, whether the reclassification violated HAR

§ 15-15-77(b)(6).       As to that point of error, we conclude that


                                        3
***    NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


substantial evidence supported the LUC’s findings that the

reclassification of the land at issue in this case satisfied HAR

§ 15-15-77(b)(6).      The evidence in support of these findings was

adduced through Castle & Cooke’s witnesses, whose expertise and

credibility the Appellants did not challenge.

II.    Background

       A.   Land Use Commission Proceedings

             1.   Castle & Cooke’s Petition

       On October 3, 2011, Castle & Cooke filed a Petition for

Land Use District Boundary Amendment (“Petition”) before the

LUC.    Castle & Cooke sought to reclassify approximately 767.649

acres of land at Waipio and Waiawa, on the island of Oahu, from

the agricultural district to urban district to develop the Koa

Ridge Makai and Waiawa Project (the “Project”).

       Castle & Cooke described the Koa Ridge Makai portion of the

Project as follows:

             Koa Ridge Makai is planned to consist of approximately
             3,500 residential dwelling units comprised of a mix of
             single-family and multi-family residential units, light
             industrial, commercial and community uses. A mixed-use
             “Village Center” is planned to include a health care
             component, residential, commercial, and community center.
             Parks and open space are also planned throughout Koa Ridge
             Makai, together with churches, recreational centers, and
             schools.

Castle & Cooke described the Waiawa portion of the project as

consisting of “approximately 1,500 residential units comprised

of a mix of single-family and multi-family residential units, a

community center with neighborhood retail, a neighborhood park,

                                       4
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***


and an elementary school.       Parks and open space are also planned

throughout Waiawa.”      According to its Incremental Development

Plans, Castle & Cooke plans to develop Koa Ridge Makai first,

then Waiawa.3    The Project lands are located within the Urban

Community Boundary (“UCB”) of the Central Oahu Sustainable

Communities Plan (“CO SCP”).        According to the Final

Environmental Impact Statement prepared for the Project, the CO

SCP focuses “future residential development on master planned

suburban communities within” the UCB.         The UCB “was established

to provide long-range protection from urbanization for 10,500

acres of prime and unique agricultural lands and for

preservation of open space, while providing adequate land for

residential, commercial and industrial uses needed in Central

Oahu for the foreseeable future.”

           2.    Other Parties and Intervenors to the Petition
                 Proceedings

      As the district boundary petition involved land areas

greater than 15 acres, pursuant to HRS § 205-4(e)(1) (Supp.

2005), “the office of planning[] and the county planning

department” were mandated to appear as parties to “make

recommendations relative to the proposed boundary change.”                 The

Office of Planning (“OP”) and the City and County of Honolulu


3
      Under HAR § 15-15-78 (effective 2000-2013), the LUC can reclassify
lands incrementally if “full development of the subject property cannot
substantially be completed within ten years after the date of” the LUC’s
approval.

                                      5
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


Department of Planning and Permitting (“DPP”) generally

supported the Petition.      The LUC granted the Sierra Club’s and

Senator Clayton Hee’s petitions to intervene.           They opposed the

Petition and sought to protect the Project lands from

urbanization.

           3.     Evidence Presented at the LUC Hearings on the
                  Petition

      The LUC held three evidentiary hearings on the Petition in

early 2012.     Relevant to the issues on appeal, the several

individuals testified, and their testimony is summarized below.

                  a.   Testimony of Ann Bouslog

      Castle & Cooke called Ann Bouslog, an expert in the fields

of real estate, market assessment and economic impacts.             She

testified that the Project was necessary for urban growth in the

region as follows:      “Oahu has an acute shortage of housing

suitable for primary residents. . . . And this shortfall is

expected to increase in the coming decades.           Even with complete

buildout of all identified planned and entitled units as of late

last year, Oahu could be short some 30,000 units of primary

housing by the year 2030.”       Bouslog projected that there would

be a shortage of “at least 6500” homes “in Central Oahu based on

DPP’s own 2009 projections. . . .”         She testified that Central

Oahu is a popular residential location and projected that all

5000 of the Project’s homes would be bought between 2023 and

                                      6
***     NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


2026.     When offered the chance to cross-examine Bouslog, the

Appellants’ attorney stated, “No questions for this witness.”

                   b.   Testimony of Bruce Plasch

      Castle & Cooke also called Bruce Plasch, an expert in

agriculture and economic assessment.             He testified that the

contraction of plantation agriculture released 177,000 acres for

diversified agriculture by January 2010, with about 15,000 acres

still available on Oahu.        2,500 acres were in upper Kunia, 8,500

acres were on the North Shore, over 2,700 acres were near

Kahuku, and about 1,700 acres were scattered throughout Oahu.

According to Plasch, “most of these lands have soil ratings,

solar radiation, and access to irrigation water similar to Koa

Ridge Makai and Castle & Cooke Waiawa.”             Plasch testified that

42,600 acres of land on Oahu is of high-quality outside the

City’s urban growth boundaries.             Of that land, only 12,000 acres

was being farmed in 2010, leaving nearly 30,000 acres available

for diversified agriculture.         To farm these lands, which were

once irrigated, Plasch testified, water infrastructure would

need to be improved.        Plasch also testified that the current

agricultural tenants on the Project lands, Aloun Farms and

Flying R Livestock Company, both secured replacement lands.




                                        7
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***


                  c.    Aloun Farms’ Letter of Support for the
                        Petition

      Aloun Farms’ Principals, Alec and Mike Sou, submitted a

letter in support of the Petition; it stated that their 335-acre

replacement lands4 have “productive soils, a reliable source of

water and existing irrigation systems which will support the

cultivation of [Aloun Farms’] variety of crops.”

                  d.   Testimony of Hector Valenzuela

      The Appellants submitted into evidence the written

testimony of Hector Valenzuela, a University of Hawaii professor

and vegetable crop extension specialist.          He did not support the

Petition because it “would represent a permanent loss to Oahu

and to the state of a substantial portion of the previous

remaining prime agricultural land available for diversified

agricultural production.”

            4.    The LUC’s Findings of Fact, Conclusions of Law,
                  and Decision and Order

      On June 21, 2012, the LUC approved the Petition by a vote

of 7-0.   The LUC issued its Findings of Fact, Conclusions of

Law, and Decision and Order.        With regard to whether the

reclassification would impair agricultural production and was

reasonably necessary for urban growth, the LUC made the

following findings:

4
      In addition to the 335 acres Castle & Cooke provided to Aloun Farms,
Dole Pineapple Plantation also offered Aloun Farms a lease over 332
additional acres.

                                      8
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


           NEED FOR THE PROPOSED DEVELOPMENT.
           68. Oahu has an acute shortage of housing suitable for
           primary residents, and this shortfall is projected to
           continue to increase by 2030 based on growth projections.
           Even with complete buildout of all identified planned and
           entitled units as of July 2008, the shortfall will be
           approximately 30,000 units by 2030. This is based on DPP’s
           2009 population projections (which assume the State
           Department of Business, Economic Development, and Tourism’s
           2035 Series, published in 2008) and an updated inventory of
           Commission-entitled and planned potential future
           developments islandwide.

           69. There is a need to entitle at least 6,500 more units
           in Central Oahu.

           70. Central Oahu has proven to be a popular residential
           location due to its cool, upland climate, relative
           proximity to the island’s main employment centers, high
           quality master-planned communities, and affordability.

           71. The Project is estimated to close an average of 200 to
           425 residential units per year, and complete absorption of
           the Projects 5,000 residential units is projected to occur
           between 2023 and 2026.

           . . . .

           IMPACTS UPON RESOURCES OF THE AREA
           Agricultural Resources

           . . . .

           87. In anticipation of the Project and to mitigate the
           impacts of development on agricultural operations,
           Petitioner arranged with Dole Foods to issue a lease to
           Aloun Farms for approximately 335 acres of former pineapple
           land located north of the Dole Plantation. The lease term
           is for ten years, with a five-year renewal option. In
           addition, approximately 332 acres of abutting lands have
           been offered to Aloun Farms. The approximately 667 acres
           of land being offered as replacement land is twice as much
           land as Aloun Farms is farming currently at Koa Ridge. The
           335 acres currently leased by Aloun Farms has sufficient
           access to water from the Tanada Reservoir, which provides
           fresh clean water to the replacement lands and is
           distributed through an existing irrigation delivery system
           throughout the site. Coordinated efforts to improve the
           delivery of year round supply of water are being worked out
           with Dole Foods, and a plan acceptable to Aloun Farms has
           been clearly laid out in Aloun Farms’ water contract.
           Aloun Farms has begun site [sic] and the soil amendment
           process of the 335-acre replacement site and anticipates
           its first crops in the summer of 2012. The replacement
           lands will allow Aloun Farms to grow a variety of crops and
           maintain similar production, revenues, operating costs,


                                      9
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


           delivery costs, employment, and payroll as would occur at
           Koa Ridge Makai.

           88. Because of the replacement lands with a source of
           water and existing irrigation that have been made available
           and because Petitioner stopped charging Aloun Farms rent at
           Koa Ridge which saves Aloun Farms $129,000 annually, the
           Project is not anticipated to have a significant impact on
           the operation of Aloun Farms. However, some adjustments in
           varieties and cultivation practices might be required due
           to different agronomic conditions (e.g., soils,
           temperature, solar radiation, elevation and rainfall).
           Also, Aloun Farms will incur the cost of preparing the
           former pineapple field for farming vegetable crops.

           . . . .

           94. The contraction and closure of sugarcane and pineapple
           plantations have released farmland that can now be used for
           other crops. As of January 2010, over 177,000 acres
           remained available statewide for farming.

           95. On Oahu, over 15,000 acres of former plantation land
           remain available including approximately 2,500 acres in
           upper Kunia, approximately 8,500 acres on the North Shore,
           over 2,700 acres near Kahuku, and approximately 1,700 acres
           scattered throughout other parts of the island. The word
           “available” refers to land not being farmed.

           96. The Island of Oahu has approximately 42,600 acres of
           high quality farmland outside of the City’s Urban Growth
           Boundaries, excluding lands under military control and
           lands in Kahuku that are scheduled to become a wildlife
           refuge. In 2010, an estimated 12,000 acres were farmed on
           Oahu, some of which was land within the Urban Growth
           Boundaries. Assuming that the farms in the Urban Growth
           Boundaries eventually relocate to land outside of the Urban
           Growth Boundaries, over 30,000 acres of good farmland on
           Oahu will remain available for growing additional crops
           (42,000 acres - 12,000 acres).

           . . . .

           113. Reclassification and development of the Petition Area
           will not have an adverse impact on agricultural resources
           nor on actual or potential agricultural production in the
           vicinity of the Petition Area or in the City or State.
           There is sufficient land available on Oahu and in the State
           to accommodate the loss of land for the Project and to
           accommodate diversified agriculture.

      The LUC made the following Conclusions of Law relevant to

this appeal:


                                     10
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


           1. Pursuant to HRS chapter 205 and the Commission rules
           under HAR chapter 15-15, and upon consideration of the
           Commission decision-making criteria under HRS section 205-
           17, the Commission finds upon the clear preponderance of
           the evidence that the reclassification of Koa Ridge Makai,
           Increment 1, consisting of approximately 576.435 acres of
           land, situated at Waipio, Island of Oahu, State of Hawaii,
           TMKs: 9-4-06: portion of 1, portion of 2, portion of 3,
           portion of 5, 38, and portion of 39 and 9-5-03: portion of
           1 and portion of 4, shown approximately on Exhibit “A”
           attached hereto and incorporated by reference herein, from
           the State Land Use Agricultural District to the State Land
           Use Urban District, and subject to the conditions stated in
           the Order below, conforms to the standards for establishing
           the boundaries of the State Land Use Urban District, is
           reasonable, not violative of HRS section 205-2 and is
           consistent with the policies and criteria established
           pursuant to HRS sections 205-16, 205-17, and 205A-2.

           2. The Commission also finds upon the clear preponderance
           of the evidence that the reclassification of Castle & Cooke
           Waiawa, Increment 2, pursuant to the incremental
           districting under section HAR 15-15-78, consisting of
           approximately 191.214 acres of land, situated at Waiawa,
           Island of Oahu, State of Hawaii, TMKs: 9-4-06: portion of
           29 and portion of 31 and 9-6-04: 21, shown approximately on
           Exhibit “A” attached hereto and incorporated by reference
           herein, from the State Land Use Agricultural District to
           the State Land Use Urban District, and subject to the
           conditions stated in the Order below, conforms to the
           standards for establishing the boundaries of the State Land
           Use Urban District, is reasonable, is not violative of HRS
           section 205-2, and is consistent with the policies and
           criteria established pursuant to HRS sections 205-16, 205-
           17, and 205A-2.

           . . . .

           6. Article XI, Section 3, of the Hawaii State Constitution
           states the following in full: “The State shall conserve
           and protect agricultural lands, promote diversified
           agriculture, increase agricultural self-sufficiency and
           assure the availability of agriculturally suitable lands.
           The legislature shall provide standards and criteria to
           accomplish the foregoing. Lands identified by the State as
           important agricultural lands needed to fulfill the purposes
           above shall not be reclassified by the State or rezoned by
           its political subdivisions without meeting the standards
           and criteria established by the legislature and approved by
           a two-thirds vote of the body responsible for the
           reclassification or rezoning action.”

           7. HRS section 205-41 declares that there is a compelling
           State interest in conserving the State’s agricultural land
           resource base and assuring the long-term availability of
           agricultural lands for agricultural use to achieve the


                                     11
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


            purposes of Article XI, Section 3, of the Hawaii State
            Constitution.

      The LUC’s Decision and Order reclassified the Petition

lands from the state agricultural land use district to the state

urban land use district, subject to preconditions that are not

relevant on appeal.

      B.   Circuit Court Appeal

      Appellants filed an agency appeal with the circuit court.

Relevant to this appeal, the Appellants argued that the LUC’s

decision and order violated HAR § 15-15-77(b)(6),5 which requires

the LUC to “specifically consider” the following when

reclassifying agricultural land:

            Lands in intensive agricultural use for two years prior to
            date of filing of a petition or lands with a high capacity
            for intensive agricultural use shall not be taken out of
            the agricultural district unless the commission finds
            either that the action:
            (A) Will not substantially impair actual or potential
            agricultural production in the vicinity of the subject
            property or in the county or State; or
            (B) Is reasonably necessary for urban growth.

The Appellants focused on subsection (A), arguing, “Despite

overwhelming and dispositive evidence to the contrary, the

Findings conclude that there are sufficient alternative

agricultural lands and that agriculture on Oahu will not be

5
      The Appellants also argued that the LUC’s decision and order violated
HAR § 15-15-77(a), which requires district boundary amendments to conform to
the Hawaii State Plan. The Appellants abandoned this issue upon transfer to
this court, as this issue was not raised as a point of error in their Opening
Brief, and was referenced for the first time in their Reply Brief. This
argument has therefore been waived. See Matter of Hawaiian Flour Mills,
Inc., 76 Hawaii 1,14 n.5, 868 P.2d 419, 432 n.5 (1994) (citing Hawaii Rules
of Appellate Procedure Rule 28(b)(4)).


                                      12
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


harmed by the reclassification.”          They argued that the LUC’s

decision was “based on the unsubstantiated assertion that there

is a large amount of available farm land on Oahu and thus taking

this proven and productive land out of production will not be

harmful to agriculture on Oahu or in Hawaii in general.”

Specifically, the Appellants contended that the replacement

lands lack State funding for water infrastructure, and lack a

track record of producing crops like those grown on the Petition

lands.   As to subsection (B), whether the reclassification was

necessary for urban growth, the Appellants claimed in a footnote

that “there was very unconvincing testimony of the need for an

additional 5000 housing units in this location. . . .”

      In its Answering Brief, Castle & Cooke counter-argued that

the reclassification complied with HAR § 15-15-77(b)(6).             Castle

& Cooke argued that the LUC was provided with substantial

evidence that the reclassification “will not substantially

impair actual or potential agricultural production” and “is

reasonably necessary for urban growth.”          As to the “agricultural

production” prong, Castle & Cooke pointed to Plasch’s testimony

about the thousands of acres that had become available for

diversified agriculture upon the contraction of plantation

agriculture.    Castle & Cooke also noted it had designated 679




                                     13
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


acres as IAL in other parts of Oahu6 and provided its current

tenant, Aloun Farms, with replacement land for its farming

operations.    To refute the Appellants’ suggestion that the

replacement land lacks necessary water infrastructure, Castle &

Cooke cited to Aloun Farms’ letter of support, that noted their

replacement land “has productive soils, a reliable source of

water and existing irrigation systems which will support the

cultivation of [their] variety of crops. . . .”           Thus, Castle &

Cooke maintained, reclassification of the petition lands “would

not substantially impair actual or potential agricultural

production.”

      As to the “urban growth” prong, Castle & Cooke argued that

the LUC was provided with substantial evidence that the

reclassification was necessary for urban growth from, inter

alia, Bouslog, who testified about Central Oahu’s acute housing

shortage for primary residents.        Castle & Cooke pointed out that

the Appellants did not dispute Bouslog’s testimony or cross-

examine her during the LUC hearings.         They also failed to

“provide any witness or documents to the LUC that would

contradict the evidence presented during the hearings that the




6
      During the pendency of the Petition proceedings, Castle & Cooke
successfully obtained LUC designation of this land as IAL through the farmer/
landowner-initiated IAL designation procedure set forth in HRS § 205-44
(Supp. 2005). This procedure is separate from the formal county-initiated
IAL designation procedure set forth in HRS § 205-47.

                                     14
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


reclassification of the Petition lands is reasonably necessary

for urban growth.”

      The LUC argued in its Answering Brief that the

reclassification did not violate HRS § 15-15-77(b)(6), because

(1) the Project area is designated for urban development in the

CO SCP; (2) there is an acute shortage of housing for primary

residents on Oahu; (3) and adequate replacement lands exist for

agricultural tenants displaced by the project.           The LUC asserted

that it did not “simply ignore” testimony that the lands had

been in active cultivation, but “considered the specific

replacement lands . . . as well as other evidence concerning

agriculture in Hawaii in general. . . .”

      The circuit court held oral argument.         The circuit court

asked the Appellants which particular findings of fact and

conclusions of law they believed were in error, as their Opening

Brief did not include that information; the Appellants viewed

“the entire thing” as in error.        Further into the oral argument,

the Appellants’ attorney conceded, “We’re not challenging the

expertise [of individuals who testified before the LUC] because

[the LUC is] entitled to make credibility determinations.”

After hearing argument from all of the parties, the circuit

court dismissed the appeal and affirmed the LUC’s decision.

      The circuit court issued its Decision and Order Denying and

Dismissing Appellants the Sierra Club and Senator Clayton Hee’s

                                     15
***    NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


Appeal Filed on July 20, 2012, on April 11, 2013.             The circuit

court made the following findings relevant to this appeal:

                  7. The Court, in its review of all the Findings of
            Fact, finds that there is evidence as to the unmet housing
            needs and the availability of other suitable agricultural
            land and the criteria required under HRS § 205-17 and HAR §
            15-15-77. The Court finds that the LUC D&O was not
            arbitrary and/or an abuse of discretion in that there was
            substantial, reliable, probative evidence to support its
            Findings of Fact.
                  8. The Court finds that there was no challenge by
            Appellants as to the credibility or the expertise of the
            various witnesses that testified before the LUC.
                  9. The Court therefore finds that the LUC did not
            violate HAR § 15-15-77.

The circuit court therefore affirmed the LUC’s Findings of Fact

and Conclusions of Law and Decision and Order and dismissed the

appeal.    The Appellants timely appealed, ultimately obtaining a

transfer of the appeal from the ICA to this court.

III.   Standard of Review

            Review of a decision made by the circuit court upon its
            review of an agency’s decision is a secondary appeal. The
            standard of review is one in which this court must
            determine whether the circuit court was right or wrong in
            its decision, applying the standards set forth in HRS § 91-
            14(g) . . . to the agency’s decision.

Dep’t of Env. Servs. v. Land Use Comm’n, 127 Hawaii 5, 12, 275
P.3d 809, 816 (2012) (citation omitted).           An agency’s

conclusions of law are reviewed de novo, while an agency’s

factual findings are reviewed for clear error.            Camara v.

Agsalud, 67 Haw. 212, 216, 685 P.2d 794, 797 (1984).

            In order to preserve the function of administrative
            agencies in discharging their delegated duties and the
            function of this court in reviewing agency determinations,
            a presumption of validity is accorded to decisions of
            administrative bodies acting within their sphere of
            expertise and one seeking to upset the order bears “the
            heavy burden of making a convincing showing that it is

                                      16
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


           invalid because it is unjust and unreasonable in its
           consequences.”

In re Hawaii Elec. Light Co., 60 Haw. 625, 630, 594 P.2d 612,

617 (1979) (citations omitted).

IV.   Substantial Evidence Supported the LUC’s Findings That
      the Reclassification Complied with HAR § 15-15-77(b)(6).

      On the issue of whether the reclassification violated HAR

§ 15-15-77(b)(6), the parties largely repeat, before this court,

the arguments made to the circuit court, and those arguments

will not be repeated.      Before reaching the merits of the issue,

we must address the lack of specificity in Appellants’ challenge

to the LUC’s decision and order.          Before the circuit court and

this court, the Appellants did not designate any particular

findings of fact as clearly erroneous.          It was the Appellants’

burden, however, to point out specifically which findings of

fact and conclusions of law were erroneous.           MPM Hawaiian, Inc.

v. Amigos, Inc., 63 Haw. 485, 486, 630 P.2d 1075, 1077 (1981)

(per curiam) (Findings of fact “are presumed to be correct, and

appellant bears the burden of pointing out specifically where

they are erroneous.”)      It should not be this court’s

responsibility to search the record in this case for evidence

supporting the LUC’s factual findings.          See Campbell v. DePonte,

57 Haw. 510, 513, 559 P.2d 739, 741 (1977) (“An appellant’s mere

challenge of a finding does not cas[t] the onus of justifying it

on this court.     The party seeking to overthrow findings has the


                                     17
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


burden of pointing out specifically wherein the findings are

clearly erroneous.”) (citation omitted).

      It was clear in this case that the entire decision and

order was not at issue in this appeal.          The Appellants focused

on the agriculture and urban growth findings, not the

introductory findings describing procedural matters, the

petition area, the proposal for reclassification, Castle &

Cooke’s financial capability to undertake the project, or State

and City plans; or the hundreds of other findings regarding

impacts upon the economy, society, flora, fauna, archaeological,

historical, cultural, groundwater and surface water, parks and

recreation, and scenic resources; or noise, air quality, highway

and roadway facilities, water service, wastewater disposal,

drainage, solid waste disposal, schools, police and fire

protection, emergency/medical services, civil defense,

electricity and telephone service, energy conservation,

commitment of state funds and resources, and conformance with

State and City land use management plans.

       We remind counsel that Hawaii Rules of Appellate Procedure

(“HRAP”) Rule 28(b)(4)(C) (2010) requires that an appellant’s

opening brief concisely state points of error, and, “when the

point involves a finding or conclusion of the . . . agency,

either a quotation of the finding or conclusion urged as error

or reference to appended findings and conclusions. . . .”              This

                                     18
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


court has looked past violations of HRAP Rule 28(b)(4) to reach

the merits of a case where issues of great importance are at

stake.   See, e.g., Morgan v. Planning Dep’t, 104 Hawaii 173,

181, 86 P.3d 982, 990 (2004) (“[B]ecause the issues raised in

the instant case are of great importance [i.e., the Hawaii

constitution’s recognition of the significance of conserving and

protecting Hawaii’s natural beauty and natural resources], we

address the merits of the issues raised . . . notwithstanding

the [Appellants’] technical violation of HRAP Rule 28(b)(4).”)

In this case, due to the public interest in the proposed Koa

Ridge development, we choose to construe Appellants’ appeal as

challenging the findings of fact reproduced in Section II.A.4 of

this opinion.    Even given this latitude, however, the Appellants

fail to carry their burden of showing why the LUC’s decision and

order should not be affirmed.

      The Appellants allege that the LUC improperly weighed the

evidence before it in determining that the reclassification of

the Petition lands would not substantially impair agricultural

production and was reasonably necessary for urban growth.              A

court reviewing an agency’s findings of fact, however must

“decline to consider the weight of the evidence to ascertain

whether it weighs in favor of the administrative findings, or

. . . review the agency’s findings of fact by passing upon the

credibility of witnesses or conflicts in testimony, especially

                                     19
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


the findings of an expert agency dealing with a specialized

field.”     Application of Hawaiian Elec. Co., 81 Hawaii 459, 465,

918 P.2d 561, 567 (1996).       Appellants’ attorney acknowledged as

much before the circuit court, when he admitted, “We’re not

challenging the expertise [of individuals who testified before

the LUC] because [the LUC is] entitled to make credibility

determinations.”

      As such, the resolution of this issue on appeal depends on

whether the witnesses the LUC credited provided substantial

evidence to support the LUC’s findings of fact.           Substantial

evidence is “credible evidence which is of sufficient quality

and probative value to enable a person of reasonable caution to

support a conclusion.”      In Re Water Use Permit Applications, 94

Hawaii 97, 119, 9 P.3d 409, 431 (2000).         In this case, the

witness testimony the LUC credited (summarized in Sections

II.A.3.a, b, and c of this opinion) provided substantial

evidence to support its findings.         Therefore, the

reclassification satisfied the requirements of HAR § 15-15-

77(b)(6).

V.    The LUC’s Decision and Order Omits a Conclusion that the
      Preponderance of the Evidence Shows that the
      Reclassification Does Not Violate Part III of Chapter 205,
      but the Omission is Harmless.

      HRS § 205-4(h) (Supp. 2005) requires the LUC to approve a

proposed boundary amendment only after concluding, by a


                                     20
***     NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


preponderance of the evidence, that it is “reasonable, not

violative of section 205-2 [governing districting and

classification of lands] and part III of this chapter [governing

Important Agricultural Lands], and consistent with the policies

and criteria established pursuant to sections 205-16 [compliance

with the Hawaii State Plan] and 205-17 [listing other LUC

decision-making criteria].”         (Emphasis added).      HAR § 15-15-77

further requires that any approved boundary amendment be

consistent with HRS § 205A-2 (Hawaii’s Coastal Zone Management

Program).     In this case, in Conclusions of Law 1 and 2, the LUC

concluded, by a preponderance of the evidence, that the

reclassification of the Koa Ridge and Waiawa lands were

“reasonable, not violative of HRS section 205-2 and . . .

consistent with the policies and criteria established pursuant

to HRS sections 205-16, 205-17, and 205A-2.”             Conclusions of Law

1 and 2 are erroneous because they omit any conclusion regarding

part III of HRS Chapter 205.         Although the Appellants did not

challenge these conclusions of law, this court may freely review

them.     Ka Paakai O KaAina v. Land Use Comm’n, 94 Hawaii 31, 41,

7 P.3d 1068, 1078 (2000).

      Under the circumstances of this case, however, this error

is harmless because the LUC made separate conclusions to show

that it recognized the significance of important agricultural



                                       21
***    NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


lands under the Hawaii State Constitution and Part III of

Chapter 205:

            6. Article XI, Section 3, of the Hawaii State Constitution
            states the following in full: “The State shall conserve
            and protect agricultural lands, promote diversified
            agriculture, increase agricultural self-sufficiency and
            assure the availability of agriculturally suitable lands.
            The legislature shall provide standards and criteria to
            accomplish the foregoing. Lands identified by the State as
            important agricultural lands needed to fulfill the purposes
            above shall not be reclassified by the State or rezoned by
            its political subdivisions without meeting the standards
            and criteria established by the legislature and approved by
            a two-thirds vote of the body responsible for the
            reclassification or rezoning action.”

            7. HRS section 205-41 [located in Part III of Chapter 205]
            declares that there is a compelling State interest in
            conserving the State’s agricultural land resource base and
            assuring the long-term availability of agricultural lands
            for agricultural use to achieve the purposes of Article XI,
            Section 3, of the Hawaii State Constitution.

Again, we note that the formal county-initiated IAL designation

process has not concluded.        See

http://mapoahuagland.com/about/faq/ (last visited Apr. 5, 2016).

Further, the City & County of Honolulu has no intention of

identifying the Project lands as IAL because they are included

in county plans calling for urban development.            See id.    Under

HRS § 205-47(a), “lands that have been designated, through the

state land use, zoning, or county planning process, for urban

use by the State or county” are not subject to county

identification as IALs.       Thus, under the facts of this case,

reclassification would not be “violative of part III” because

this particular parcel was not, and would not be, identified as

IAL.   We believe these conclusions of law show that the LUC

                                        22
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


complied with Part III of Chapter 205 to the extent that it

could, given the unfinished state of the formal county IAL

designation process.

VI.   Conclusion

      The LUC in this case properly reclassified Castle & Cooke’s

property from the agricultural land use district to the urban

land use district.      Substantial evidence supported the LUC’s

findings that the reclassification satisfied HAR § 15-15-

77(b)(6).      The LUC’s error in omitting a conclusion of law that

the reclassification was not violative of Part III of Chapter

205, by a preponderance of the evidence, was harmless.             We

therefore affirm the circuit court’s decision and order, which

affirmed the LUC’s decision and order and dismissed the

Appellants’ appeal.

      DATED:    Honolulu, Hawaii, April 6, 2016.

Eric A. Seitz and                  /s/ Mark E. Recktenwald
Sarah R. Devine
for petitioners                    /s/ Paula A. Nakayama

Benjamin M. Matsubara              /s/ Sabrina S. McKenna
and Curtis T. Tabata
for respondent                     /s/ R. Mark Browning
Castle & Cooke
Homes Hawaii, Inc.

Bryan Yee and
Diane Erickson
for respondent
Office of Planning




                                     23